DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
The petition under the unintentional provisions of 37 CFR 1.37(a) filed 8/6/2021 to revive the present application was granted on 10/1/2021. Accordingly, the request for continued examination under 37 CFR 1.114 filed after allowance on 8/2/2021 has been entered since the application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid. Accordingly, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021 was filed after the mailing date of the Notice of Allowance on 6/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that, from this point forward, the content of this Detailed Action is the same as that of the 4/2/2021 Notice of Allowance.

Election/Restrictions
Claims 1 and 8-10 are allowable. Previously-withdrawn claims 2, 3 and 5-7 have been amended to depend from claim 1. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Accordingly, claims 2, 3 and 5-7 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2, 3 and 5-7 have been rejoined.
Claim 6:	The second occurrence of the term “a” on line 11 has been replaced with the term “the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the subject matter of now-cancelled dependent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783